NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 7 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANUEL MORALES-GUSCA, AKA                       No.    13-73899
Lenin Aparicio-Morales, AKA Rafa
Hernandez Morales,                              Agency No. A087-456-410

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Manuel Morales-Gusca, a native and citizen of Mexico, petitions for review

of the Board of Immigrations Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review questions of law de novo, Cerezo v. Mukasey,

512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to

the BIA’s determination of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence

the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We deny the petition for review.

      The agency did not err in finding Morales-Gusca failed to establish

membership in a cognizable social group. See Ramirez-Munoz v. Lynch, 816 F.3d

1226, 1228-29 (9th Cir. 2016); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (applicant’s “desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground”). Thus, we deny the petition as to his withholding of removal claim.

      Further, substantial evidence supports the agency’s denial of Morales-

Gusca’s CAT claim because he did not demonstrate it is more likely than not he

would be tortured by the Mexican government, or with its consent or acquiescence.

See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-73899